     Case 3:19-cv-00423 Document 108 Filed 05/06/21 Page 1 of 2 PageID #: 2409




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               HUNTINGTON DIVISION


HERSHEL WOODROW WILLIAMS,

              Plaintiff,

v.                                                       Case No.: 3:19-cv-00423


BRYAN MARK RIGG, et al.,

              Defendants.


                                          ORDER

        Pending before the Court are Defendant Mark Rigg’s Motion to Compel Discovery

Responses and for Monetary Sanctions, (ECF No. 88), and Nonparty The Woody Williams

Foundation, Inc.’s Motion and Amended Motion to Quash and/or for Protective Order.

(ECF Nos. 90, 92). On Thursday, May 6, 2021, the parties appeared, by counsel, for a

hearing on the Motions. Counsel for Defendant Rigg advised the Court that the disputes

raised in Defendant Rigg’s Motion to Compel had been resolved by the parties, and

counsel orally moved to withdraw the Motion. Accordingly, the Court DENIES the

Motion to Compel, (ECF No. 88), as moot.

        Turning to the Motion and Amended Motion of The Woody Williams Foundation

to Quash and/or for Protective Order, counsel for Defendant Rigg indicated as follows:

(1) the Foundation had agreed to provide documents responsive to Nos. 1, 2, 3, 4, and 12

of the subpoena, and to conduct a search of its email server to locate responsive

documents; and (2) Rigg had agreed to withdraw his request for documents identified in

Nos. 5, 6, 7, 8, 9, 10, 11, 13, and 14 of the subpoena based upon Plaintiff’s stipulation that
  Case 3:19-cv-00423 Document 108 Filed 05/06/21 Page 2 of 2 PageID #: 2410




he is not seeking damages related to the Foundation. Accordingly, the Motion and

Amended Motion to Quash are DENIED, and the Motion and Amended Motion for

Protective Order are GRANTED to the extent agreed upon by the parties. (ECF Nos. 90,

92). The Woody Williams Foundation shall have twenty (20) days from the date of this

Order in which to produce the documents requested in Nos. 1, 2, 3, 4, and 12 of the

subpoena.

      The Clerk is directed to provide a copy of this Order to counsel of record.

                                         ENTERED: May 6, 2021
